DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
the cylinder portion comes into contact with the second end portion of the housing of the motor in the axial direction via a seal, as claimed in Claim 25
a recessed portion is provided in any one of contact portions of the cylinder portion and the second end portion of the housing in the axial direction which come into contact with each other via the seal, and the seal is inserted into the recessed portion, as claimed in Claim 26
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “second end portion of the cylinder portion”, in Claim 21, and “second end portion of the housing”, in Claims 21, 25 & 26, lack antecedent basis for the clamed subject matter, and should be amended into the specification.

Claim Objections
Claims 21 & 23-27 are objected to because of the following informalities:
Claim 21, the limitation “wherein in the cylinder portion, a first end portion of the cylinder portion in the axial direction comes into contact with the pump case and a second end portion of the cylinder portion in the axial direction comes into contact with a second end portion of the housing in the axial direction” should read --wherein 
Claim 27, the limitation “a space surrounded by the stator, the wall, and the housing to be able to be filled with the oil is provided between an end portion of the stator in the axial direction and an end portion of the housing in the axial direction inside the motor” should read --a space which can be filled with the oil is surrounded by an end portion of the stator, the wall, and an end portion of the 
Claim 28, the limitation “a space surrounded by the stator, the wall, and the housing to be able to be filled with the oil is provided between an end portion of the stator in the axial direction and an end portion of the housing in the axial direction inside the motor” should read --a space which can be filled with the oil is surrounded by an end portion of the stator, the wall, and an end portion of the housing
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 15, the limitation “a rotor rotatable around the shaft”, in Line 7, is indefinite.  Each of the instant application figures show the rotor in contact with the shaft.  Additionally, instant application Paragraph 0027 states the rotor is fixed to the shaft, implying the rotor rotates with the shaft.  As such, it is not clear how the rotor can rotate around the shaft.  For the purpose of examination, the limitation will be interpreted as a rotor rotatable around the shaft axis.
The term “a side”, in Line 23, is indefinite.  The term is a relative term requiring a reference point, reference plane, or reference structure.  No reference has been provided, making the term indefinite.  For the purpose of examination, the term will be considered a side of the housing.
As to Claim 16, the limitation “a rotor rotatable around the shaft”, in Line 7, is indefinite.  Each of the instant application figures show the rotor in contact with the shaft.  Additionally, instant application Paragraph 0027 states the rotor, in Figure 1, is fixed to the shaft, implying the rotor rotates with the shaft.  Paragraph 0061 states the embodiment shown in Figure 6, which appears to be the embodiment claimed in Claim 16, uses the same reference signs with the same structure as the embodiment discussed in Figure 1. The manner in which the rotor is attached to the shaft is no further discussed, implying the rotor in the embodiment shown in Figure 6 is the same as in Figure 1.  Therefore, the instant application implies the rotor in the embodiment in Figure 6 is also fixed to the shaft, implying the rotor rotates with the shaft.  As such, it is not clear how the rotor can rotate around the shaft.  For the purpose of examination, the limitation will be interpreted as a rotor rotatable around the shaft axis.
As to Claim 17, the limitation “a plurality of teeth portions provided at predetermined intervals in a circumferential direction to protrude to the rotor side from an inner surface of the core back portion; and a coil wound around the teeth portion; wherein the third flow channel is provided between the coils respectively wound around a pair of teeth portions adjacent to each other in the circumferential direction”, in Lines 3--8, is indefinite.

The limitation “a coil wound around the teeth portion”, in Line 7, in light of the explanation above, would lead one of ordinary skill in the art to believe the coil is wound around more than one tooth.  However, the instant application specification defines the coil as Element 18.  Element 18 is shown in both Figures 2 & 3 as a single coil around a single tooth.  As such, it is not clear how many teeth the coil is wound about.  Additionally, it is not clear which “teeth portion” of the “teeth portions” has a coil.
The limitation “the third flow channel is provided between the coils respectively wound around a pair of teeth portions adjacent to each other in the circumferential direction”, in Lines 8-9, in light of the explanation above, would lead one of ordinary skill in the art to believe the at least two teeth are placed between each third flow channel.  However, the instant application specification defines the third flow channel as Element 53.  Element 53 is shown in both Figures 2 & 3 between each tooth.  As such, it is not clear where the third flow channel is placed within the teeth portions.
For the reasons above, Claim 17 is indefinite.  For the purpose of examination, the teeth portions will be considered a singular tooth, since this is what is shown in Figures 2 & 3; the coil will be considered to be wound around each single tooth of the plurality of tooth portions, since this is what is shown in Figures 2 & 3; the third flow channel will be interpreted to be between each tooth, since this is what is shown in Figures 2 & 3.
As to Claim 25, the limitation “the cylinder portion comes into contact with the second end portion of the housing of the motor in the axial direction via a seal”, is indefinite.  None of the figures show a seal at the contact point between the housing and the cylinder portion.  The 
As to Claim 26, the limitation “a recessed portion is provided in any one of contact portions of the cylinder portion and the second end portion of the housing in the axial direction which come into contact with each other via the seal, and the seal is inserted into the recessed portion”, is indefinite.  None of the figures show a seal at the contact point between the housing and the cylinder portion.  The only seal shown is illustrated in Figures 4A/4B/4C as a seal between the cylinder portion and the pump body, but not the motor housing.  The instant application specification does not provide any more detail, except for Claim 26 (original Claim 12).  However, as stated above, it is not clear how the seal interacts with the housing or the cylinder portion.  For example, it is not clear how the recessed portion is shaped or how the seal member is shaped.  The seal member can only have a portion which is inserted into the recessed portion, or all of the seal can be inserted into the recessed portion.  As such, the limitation is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 15, 20, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (U.S. Patent 6,293,769), in view of Williams (U.S. PGPub 2004/0028539).
As to Claim 15, Radermacher teaches a pump apparatus (1) comprising: a motor (comprised of 2/3/4) including a shaft (9) rotatably supported (via bearings 14/15) about a central axis (the inherent axis which would extend through the shaft 9 from bearing 15 towards bearing 14, as shown in Figure 1) extending in an axial direction (up and down in Figure 1); and a pump (7) that is positioned on one side (top side of motor, as viewed in Figure 1) of the motor (2/3/4) in the axial direction (up and down in Figure 1), is driven by (Column 1, Lines 53-54) the motor (2/3/4) via the shaft (9), and discharges (via 8) an oil (the use of oil is considered an intended use limitation; see end of paragraph for clarification); wherein the motor (2/3/4) includes: a rotor (2) rotatable around (Column 1, Lines 53-54; as shown in Figure 1) the shaft axis (the inherent axis which would extend through the shaft 9 from bearing 15 towards bearing 14, as shown in Figure 1; see 112(b) above for interpretation clarification); a stator (3) disposed on an outer side (radially outward, as shown in Figure 1) of the rotor (2) in a radial direction (left and right, as viewed in Figure 1); a housing (see Figure 1 below) accommodating (as shown in Figure 1) the rotor (2) and the stator (3); a wall (see Figure 1 below) provided between an inner circumference (as shown in Figure 1) of the stator (3) and an outer circumference (as shown in Figure 1) of the rotor (2) to partition (as shown in Figure 1) the stator (3) and the rotor (2) from each other; and a motor side discharge port (8) to discharge (Element 8 is described as an outlet duct) the oil (see intended use explanation at the end of the paragraph) inside the motor (2/3/4; as shown in Figure 1); the pump (7) includes: a pump rotor (see Figure 1 below) attached to (as shown in Figure 1) the shaft (9); a pump case (see Figure 1 below) accommodating (as shown in Figure 1) the pump rotor (see Figure 1 below); a pump side suction port (see Figure 1 below) to suction (as shown by the arrow in Figure 1) the oil (see 

    PNG
    media_image1.png
    813
    828
    media_image1.png
    Greyscale

Radermacher Figure 1, Modified by Examiner

Radermacher Element 16 appears to point to a channel within the stator 3 in Figure 1.  However Radermacher does not explicitly describe this feature, so does not teach a third flow channel provided inside the stator to cause the oil to flow into the stator.


    PNG
    media_image2.png
    654
    724
    media_image2.png
    Greyscale

Williams Figure 1, Modified by Examiner




Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify a third flow channel, as taught by Williams, into the stator, as taught by Radermacher, so the stator can be cooled by the cooling fluid (Williams Paragraph 0015).  The addition of the William channel to Radermacher will increase the surface area of the Radermacher stator, increasing the efficiency of the cooling fluid.

As to Claim 20, Radermacher, as modified, teaches all the limitations of Claim 15, and continues to teach the wall (as shown in Radermacher Figure 1 in the Claim 15 rejection above) includes a cylinder portion (see Radermacher Figure 1 below) covering an outer circumferential surface (see Radermacher Figure 1 below) of the rotor (Radermacher 2) and extending (as shown in Radermacher Figure 1) in the axial direction (up and down in Radermacher Figure 1) of the shaft (Radermacher 9).

    PNG
    media_image3.png
    813
    828
    media_image3.png
    Greyscale

Radermacher Figure 1, Modified by Examiner

As to Claim 21, Radermacher, as modified, teaches all the limitations of Claims 15 & 20, and continues to teach in the cylinder portion (see Radermacher Figure 1 in the Claim 20 rejection above), a first end portion (see Radermacher Figure 1 in the Claim 20 rejection above) of the cylinder portion (see Radermacher Figure 1 in the Claim 20 rejection above) in the axial direction (up and down in Radermacher Figure 1) comes into contact with (see Radermacher 
As to Claim 25, Radermacher, as modified, teaches all the limitations of Claims 15, 20 & 21, and continues to teach the cylinder portion (see Radermacher Figure 1 in the Claim 20 rejection above) comes into contact with (as shown in Radermacher Figure 1) the second end portion (see Radermacher Figure 1 in the Claim 20 rejection above) of the housing (see Radermacher Figure 1 in the Claim 20 rejection above) of the motor (2/3/4) in the axial direction (as shown in Radermacher Figure 1) via a seal (as shown in Radermacher Figure 1).  A seal is broadly interpreted as a means to prevent fluid from flow through a designated region, area, or point.  Radermacher Figure 1 shows the cylinder portion and the second end portion of the housing sealed as an integral piece.  Therefore one of ordinary skill in the art would consider the cylinder portion and the second end portion of the housing as contacting each other via a seal, where the seal is the integrated structure.

Claims 17-19 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher, in view of Williams, further in view of Zhang (U.S. PGPub 2015/0349594).
As to Claim 17, Radermacher, as modified, teaches all the limitations of Claim 15, but does not teach the structure of the stator, as described in Claim 17.
Zhang describes a stator in an electric pump which is cooled via pumped coolant, and teaches the stator (22) includes: a cylindrical core back portion (26) provided to surround (as 

    PNG
    media_image4.png
    500
    775
    media_image4.png
    Greyscale

Zhang Figure 4, Modified by Examiner


    PNG
    media_image5.png
    447
    670
    media_image5.png
    Greyscale

Zhang Figure 5, Modified by Examiner


Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the stator, as taught by Zhang, in place of the stator, as taught by Radermacher, as modified.  The Zhang stator gives “the motor balanced magnetic circuits of the stator, a periodically and symmetrically distributed air-gap magnetic field, and symmetrically distributed windings, thereby eliminating the unbalanced radial forces, reducing the motor noise and wear of the bearings and hence increasing the lifespan of the motor (Zhang Paragraph 0019).”
As to Claim 18, Radermacher, as modified, teaches all the limitations of Claims 15 & 17, and continues to teach a sixth flow channel (Zhang 42) to cause the oil (cooling liquid; Radermacher Column 1, Lines 36-38; the use of oil is still considered intended use, as 
As to Claim 19, Radermacher, as modified, teaches all the limitations of Claims 15 & 17, and continues to teach the coil (Zhang 29) is resin-molded (via Zhang 30; Zhang Paragraph 0033).  Instant application specification Paragraph 0054 states the term “resin-molded” is defined as covering the coil with a resin.
As to Claim 22, Radermacher, as modified, teaches all the limitations of Claims 15 & 17, and continues to teach the wall (the Radermacher wall, as shown in Radermacher Figure 1 in the Claim 1 rejection above) and the stator (Zhang 22) are integrally molded structures made of a resin.  Zhang Paragraph 0033 discusses encapsulating the stator core 26 and windings 29 (coil) into an encapsulating structure 30.  The Zhang encapsulating structure 30 is equivalent to the Radermacher wall (as shown in Radermacher Figure 1 in the Claim 15 rejection above), where the inner surface of Zhang encapsulating structure 30 provides a barrier on the inner circumferential surface of Zhang stator 22, as shown in Zhang Figure 3.  Zhang Paragraph 0033 further discusses using a resin in an over mold process over the stator core and winding to form an integral body.  Therefore, the Zhang over molding process creates an integrally molded structure formed of resin comprised of the wall (the Radermacher wall, as shown in Radermacher Figure 1 in the Claim 15 rejection above) and the stator (Zhang 22).

Claims 23, 24 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher, in view of Williams, as evidenced by Hazama (U.S. PGPub 2017/0016442).
As to Claim 23, Radermacher, as modified, teaches all the limitations of Claims 15, 20 & 21, and continues to teach the cylinder portion (see Radermacher Figure 1 in the Claim 20 rejection above) comes into contact with (as shown in Radermacher Figure 1) the pump case (see Radermacher Figure 1 in the Claim 20 rejection above) via a seal (see Radermacher Figure 1 in the Claim 20 rejection above).  Although Radermacher does not explicitly teach the 
As to Claim 24, Radermacher, as modified, teaches all the limitations of Claims 15, 20, 21 & 23, and continues to teach a recessed portion (see Radermacher Figure 1 in the Claim 20 rejection above) is provided in any one of contact portions (as shown in Radermacher Figure 1) of the cylinder portion and the pump case (see Radermacher Figure 1 in the Claim 20 rejection above, where the seal is inserted into a recessed portion of the pump case) which come into contact with each other via the seal (see Radermacher Figure 1 in the Claim 20 rejection above), and the seal (see Radermacher Figure 1 in the Claim 20 rejection above) is inserted into (as shown in Radermacher Figure 1) the recessed portion (see Radermacher Figure 1 in the Claim 20 rejection above).
As to Claim 27, Radermacher, as modified, teaches all the limitations of Claim 15, and continues to teach a space surrounded by the stator, the wall, and the housing to be able to be filled with the oil is provided between an end portion of the stator in the axial direction and an end portion of the housing in the axial direction inside the motor.  See Claim Objections section above for clarification.  Radermacher teaches a space which can be filled with oil/cooling liquid located between an end portion of the stator, the wall, and an end portion of the housing.  See Radermacher Figure 1 below.

    PNG
    media_image6.png
    813
    828
    media_image6.png
    Greyscale

Radermacher Figure 1, Modified by Examiner

Claims 16 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher, in view of Williams, further in view of White (U.S. Patent 2,763,214).
As to Claim 16, Radermacher teaches a pump apparatus (1) comprising: a motor (comprised of 2/3/4) including a shaft (9) rotatably supported (via bearings 14/15) about a central axis (the inherent axis which would extend through the shaft 9 from bearing 15 towards 

    PNG
    media_image7.png
    813
    828
    media_image7.png
    Greyscale

Radermacher Figure 1, Modified by Examiner

Radermacher Element 16 appears to point to a channel within the stator 3 in Figure 1.  However Radermacher does not explicitly describe this feature, so does not teach a third flow channel provided inside the stator to cause the oil to flow into the stator.  Radermacher also teaches the fluid flowing through the pump 7 then through the motor 2/3/4, so does not teach a fluid flow where the fluid flows through the motor then the pump, as claimed in Claim 16.


    PNG
    media_image2.png
    654
    724
    media_image2.png
    Greyscale

Williams Figure 1, Modified by Examiner




Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify a third flow channel, as taught by Williams, into the stator, as taught by Radermacher, so the stator can be cooled by the cooling fluid (Williams Paragraph 0015).  The addition of the William channel to Radermacher will increase the surface area of the Radermacher stator, increasing the efficiency of the cooling fluid.
White describes an electric motor driven liquid pump which uses the pumped fluid to cool the motor, and teaches the fluid flow through the motor (comprised at least of 62/67) then the pump (comprised at least of 68/74).  The fluid flow is shown by the arrows in Figure 1, starting in fluid supply pipe 18, through motor housing 10, into the pump, comprising impeller 68, and out discharge pipe 36a.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the impeller and fluid flow path, as taught by Radermacher, as modified, with the impeller and flow path, as taught by White.  Fluid flowing through the motor prior to flowing through the pump will provide cooler fluid in the motor, since the pump will increase the temperature of the fluid as the fluid is pumped through the pump.  This will allow the cooler fluid to be more efficient while cooling the motor.
Once the White impeller and fluid flow direction is modified into Radermacher, as modified, the Radermacher fluid flow direction will reverse, making the pump inlet (as shown in Radermacher Figure 1 in the Claim 16 rejection above) the pump discharge; the motor side discharge port (Radermacher 8) will become the motor side suction port, suctioning oil into the motor; the pump side delivery port (Radermacher 6) will become the pump side introduction port, introducing oil from the motor to the pump; the fourth flow channel will cause oil to flow into the motor through the motor side suction port (Radermacher 8); the third flow channel (as shown in Williams Figure 1 above) will cause oil to flow into the stator, just in the opposite 
As to Claim 28, Radermacher, as modified, teaches all the limitations of Claim 16, and continues to teach a space surrounded by the stator, the wall, and the housing to be able to be filled with the oil is provided between an end portion of the stator in the axial direction and an end portion of the housing in the axial direction inside the motor.  See Claim Objections section above for clarification.  Radermacher teaches a space which can be filled with oil/cooling liquid located between an end portion of the stator, the wall, and an end portion of the housing.  See Radermacher Figure 1 in the Claim 27 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hundt (2004/0219035) and Niemiec (5,181,837) describe pumps with similar structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID N BRANDT/            Examiner, Art Unit 3746